AMY, Judge.
For the reasons provided in the consolidated appeal of Robert J. Broussard, et al. v. Multi-Chem Group, LLC , 17-985 (La.App. 3 Cir. 7/11/18), --- So.3d ----, the awards to Sheral Iles, Julia Tillman, Adam Curley, Dorothy Lopez, and Clarisse Armstead for mental anguish resulting from the fear of developing cancer are reversed. The remainder of the award is affirmed. Thus, the judgment is partially recast as to those plaintiffs and rendered, in part, as follows:
IT IS FURTHER ORDERED, ADJUDGED AND DECREED that there be a judgment herein in favor of plaintiff, SHERAL ILES , and against defendants, MULTI-CHEM GROUP, LLC, et al condemning said defendants to pay unto plaintiff, SHERAL ILES the full sum of $11,431.75 ($4,039.75 in medical expenses; $392.00 in lost wages; and $7,000.00 in general damages).
IT IS FURTHER ORDERED, ADJUDGED AND DECREED that there *915be a judgment herein in favor of plaintiff, JULIA TILLMAN , and against defendants, MULTI-CHEM GROUP, LLC, et al condemning said defendants to pay unto plaintiff, JULIA TILLMAN the full sum of $5,000.00 ($5,000.00 in general damages).
IT IS FURTHER ORDERED, ADJUDGED AND DECREED that there be a judgment herein in favor of plaintiff, ADAM CURLEY , and against defendants, MULTI-CHEM GROUP, LLC, et al condemning said defendants to pay unto plaintiff, ADAM CURLEY the full sum of $5,000.00 ($5,000.00 in general damages).
IT IS FURTHER ORDERED, ADJUDGED AND DECREED that there be a judgment herein in favor of plaintiff, DOROTHY LOPEZ , and against defendants, MULTI-CHEM GROUP, LLC, et al condemning said defendants to pay unto plaintiff, DOROTHY LOPEZ the full sum of $2,573.00 ($2,500.00 in general damages and $73.00 in medical expenses).
IT IS FURTHER ORDERED, ADJUDGED AND DECREED that there be a judgment herein in favor of plaintiff, CLARISSE ARMSTEAD , and against defendants, MULTI-CHEM GROUP, LLC, et al condemning said defendants to pay unto plaintiff, CLARISSE ARMSTEAD the full sum of $2,000.00 ($2,000.00 in general damages).
The judgment is thereafter affirmed as amended. Costs of this proceeding are assessed to the defendants-appellants, Multi-Chem Group, LLC, Cade Bourque, John Gauthier, Nathan Walker, and Aaron Gauthier.
REVERSED IN PART; AFFIRMED AS AMENDED AND RENDERED.